Citation Nr: 0204258	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post cable graft to the right anterior interosseous nerve.

(The issue of entitlement to an initial rating in excess of 
10 percent for status post left sural nerve graft with 
neuroma will be the subject of a later decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 
1984, and August 1987 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO) which, inter alia, 
assigned a 30 percent rating for status post cable graft to 
the right anterior interosseous nerve.  In January 2002, the 
veteran testified at a Board hearing via videoconference.  

The Board is undertaking additional development of the 
evidence as to the issue of entitlement to an initial rating 
in excess of 10 percent for status post left sural nerve 
graft with neuroma, pursuant to authority granted by 67 Fed. 
Reg. 3,099-104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDING OF FACT

The veteran's status post cable graft to the right anterior 
interosseous nerve is manifested by complaints of pain, as 
well as markedly decreased right grip strength, decreased 
flexibility in the right index finger and thumb, and some 
loss of function in the right hand.

CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for 
status post cable graft to the right anterior interosseous 
nerve have been met.  38 U.S.C.A. 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  VCAA also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case, including 
obtaining the veteran's service medical records and affording 
him a VA medical examination in December 1999.  Although no 
post-service outpatient treatment records have been 
associated with the claims folder, the veteran has indicated 
that he has received no professional medical treatment for 
his right hand disability since his separation from service.  
The Board further notes that the veteran has been informed 
via the May 2000 rating decision, and the September 2000 
Statement of the Case of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in January 
1988, he injured his right thumb while trying to break up a 
fight.  He had exploratory surgery later that month and was 
diagnosed with right anterior interosseous nerve paralysis.  
His symptoms of decreased hand strength and loss of motion 
did not improve and in March 1988, he underwent surgical 
exploration of the right forearm.  In June 1988, a cable 
graft from the left sural nerve to the right anterior 
interosseous nerve was performed.  He subsequently 
participated in occupational therapy for right upper 
extremity weakness.  In September 1988, a Medical Evaluation 
Board recommended that he be medically discharged from 
service due to residuals of his anterior interosseous nerve 
injury of the dominant right hand.  It was noted that he was 
unable to perform fine motor work or write for prolonged 
periods with his right hand, nor was he able to do push-ups, 
pull-ups, or lift greater than 60 pounds due to his right 
hand disability.  It was noted that his condition could 
improve as the nerve graft healed and that he could regain 
function over the next year.  It was also noted that he may 
need further surgery if the nerve graft failed.  

In January 1989, the veteran's filed a claim of service 
connection for his right hand disability.  By March 1989 
decision, the RO granted service connection for status post 
cable graft to the right anterior interosseous nerve and 
assigned an initial 10 percent disability rating from January 
6, 1989.

In March 1990, the veteran underwent VA medical examination 
at which he reported that he had begun to notice a return of 
some function in his right hand, in that he could bend the 
index finger and thumb better and was now able to pick things 
up using his index finger and thumb.  After examining the 
veteran, the diagnosis was peripheral neuropathy involving 
the right anterior interosseous nerve, status post cable 
graft, gaining some return of function.  

By March 1990 rating decision, the RO continued the 10 
percent disability rating for the veteran's right upper 
extremity disability.  

The veteran's benefits were terminated in December 1991, 
after he failed to report for a VA medical examination to 
determine the current severity of his service-connected 
disability.  

In May 1999, the veteran submitted a claim for an increased 
rating.  

On VA medical examination in December 1999, the veteran 
reported that, after his 1988 surgery, he was unable to do 
any sort of pinching motion with his right hand and that his 
grip was extremely weak.  As the years went by, however, he 
indicted he obtained some improvement, but he was unable to 
flex the right index finger or pinch with the index finger 
and thumb, unless he had his other fingers flexed.  He 
explained that if he had to pick up anything or use pincer 
movement, he had to consciously make a fist or gripping 
motion with all of the his fingers.  He also described 
weakness of the right hand for lifting or gripping, as 
contrasted to the left.  He stated that this was especially 
true with the elbow extended, and found that for some motions 
such as picking up his children, he had to do this with the 
elbow already flexed.  Under any circumstance, he stated that 
he could not lift anything heavy using his right hand.  He 
also indicated that he had less agility with the right hand 
and found that he was much quicker, e.g., typing with his 
left hand.  On objective examination, his grip strength on 
the right was grade 2/5, contrasted to grade 5/5 on the left.  
Flexion of fingers three through five was normal and strength 
in that area was good.  He was able to make a pincer movement 
with the index finger and thumb only with the others fingers 
flexed.  With the other fingers extended, he was not able to 
flex either thumb or index finger, except minimally.  With 
the other fingers extended, flexion at his right index finger 
proximal interphalangeal joint was only to 45 degrees.  
However, as he made a fist, he was able to fully flex all the 
joints of the right index finger.  The thumb motion was 
generally normal, but he could not fully flex it with the 
other fingers extended.  There was no evidence of muscle 
atrophy and finger abduction was normal.  The impression was 
status post right anterior interosseous nerve rupture with 
partial recovery, status post sural nerve graft, but some 
residual weakness and limits with the right index finger and 
thumb and with the right hand function generally, as 
described.  

By May 2000 decision, the RO increased the rating for the 
veteran's status post cable graft to the right anterior 
interosseous nerve to 30 percent under Code 8515, effective 
May 28, 1999, the date of receipt of his claim.  

The veteran appealed the RO decision, claiming that he was 
entitled to a higher rating (40 to 50 percent) for his right 
hand disability because he was unable to lift heavy objects 
and had decreased grip strength.  He argued that his symptoms 
and limitations were more analogous to incomplete severe 
paralysis.  

In January 2002, the veteran testified at a Board 
videoconference hearing that while he had not received any 
professional medical treatment for his right hand disability 
since he was discharged service, he self-treated by 
performing exercises to keep his right forearm muscle strong.  
He also indicated that he took pain medication when he used 
his right arm quite a bit, i.e., when engaging in activities 
with his children.  He stated that, the last time he spoke to 
physicians regarding his disability, they indicated that 
there was nothing more to be done.  Regarding his functional 
loss, the veteran testified that he had essentially lost the 
ability to use his right hand to pick things up and had to 
rely on his right forearm.  He indicated that, although he 
was able to write with his right hand, he was limited in how 
much he could write.  He testified that he was employed on a 
full-time basis in the field of mental health administration 
and was responsible for proper placement of patients in a 
residential community.  He indicated that he had originally 
wanted to work as a diesel mechanic, which paid considerably 
more than his current profession, but was unable to do so 
because of the limitations of his disability.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

III.  Analysis

The veteran's right anterior interosseous nerve disability 
has been rated by the RO under Code 8515, which provides for 
a 30 percent evaluation for moderate, incomplete paralysis of 
the major extremity.  A 50 percent rating is warranted where 
there is severe, incomplete paralysis of the major extremity.  
A maximum 70 percent rating is warranted where there is 
complete paralysis of the major extremity.

A rating based on complete paralysis focuses on the presence 
and severity of such factors as:  the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended, cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm, flexion of wrist 
weakened, pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Code 8515.

In this case, the December 1999 VA medical examination 
clearly shows severe loss of motion of the index finger and 
thumb of the right hand, with the other three fingers 
extended.  Moreover, the examination revealed markedly 
decreased grip strength on the right, 2/5, compared to 5/5 on 
the left.  The veteran described functional limitations such 
as an inability to lift heavy objects, and a decreased 
agility on the right, such as typing.  He also reported pain 
with overexertion at his January 2002 Board hearing.  Based 
on these findings and symptoms, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for severe, incomplete paralysis of the major 
extremity, which warrants a 50 percent rating.  See 38 C.F.R. 
§§ 4.7, 4.124a, Code 8515.

However, the Board finds that the criteria for the next 
higher rating of 70 percent are clearly not met.  The 
evidence does not show, nor does the veteran contend, that he 
has complete paralysis of the right upper extremity.  Again, 
VA medical examination in December 1999, showed that the 
veteran was able to make a fist, had 2/5 grip strength on the 
right, and there was no evidence of muscle atrophy.  
Likewise, there were no findings of the right hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), incomplete and defective pronation, absence of flexion 
of index finger and feeble flexion of middle finger, 
defective opposition and abduction of the thumb at right 
angles to palm, weakened flexion of the wrist, or trophic 
disturbances.  In view of the foregoing, it is clear that a 
rating in excess of 50 percent for the veteran's right hand 
disability is not warranted.  38 C.F.R. § 4.124a, Code 8515.

It is also noted that the medical evidence does not support a 
finding that the veteran's right hand disability is 
equivalent to loss of use of the right hand.  The December 
1999 VA medical examination, as well as his testimony in in 
January 2002, clearly reflects that he retains some 
functional ability in his right hand.  Therefore, the Board 
finds that the medical evidence does not show that the actual 
remaining function of the right hand, to include the acts of 
grasping manipulation, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2), 4.63.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right 
upper extremity symptomatology delineated in the objective 
medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  As set forth above, the 50 percent rating 
contemplates the veteran's complaints of pain and limitation 
of function.  There is no credible evidence that additional 
factors restrict motion to such an extent that the criteria 
for a rating higher than 50 percent would be justified.

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
right hand disability.  While he clearly is impaired as a 
result of his disability, there is no indication that his 
right hand disability is productive of marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Rather, the 
veteran has testified that he is employed full time and has 
received no medical treatment for his disability for many 
years.  Accordingly, the Board will not consider referral for 
consideration of an extra-schedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
veteran's right hand disability picture more nearly 
approximates the criteria for a 50 percent rating, but the 
preponderance of the evidence is against a rating in excess 
of 50 percent; thus, the reasonable doubt doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating, but no higher, for status post cable 
graft to the right anterior interosseous nerve is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

